Citation Nr: 1603164	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  09-26 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for left ear hearing loss, and if so, whether service connection is warranted.

3.  Entitlement to a rating higher than 20 percent for status post chondroplasty of the right knee.

4.  Entitlement to an extension of the temporary total rating beyond March 2009 for the right knee.  

5.  Entitlement to a compensable rating for left knee patellofemoral syndrome.

6.  Entitlement to a compensable rating for right ear hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from October 2000 to October 2004.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In November 2015, the Veteran had a personal hearing before the undersigned VLJ.

In this decision, the Board is granting service connection for tinnitus.  The remaining issues require additional development and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  In resolving all doubt in his favor, tinnitus was incurred in service.

2.  The Veteran's initial claim to service connection left ear hearing loss was denied in December 2004 because he did not have hearing loss for VA purposes.  He did not appeal that decision and it became final.  Since then, he has submitted new and material evidence that relates to an unestablished fact necessary to substantiate the claim, and it is reopened.

CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The December 2004 rating decision is final.  New and material evidence has since been received, and the claim for service connection of left ear hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection is granted for disability resulting from a disease contracted or an injury sustained in the line of duty during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Establishing entitlement to service connection requires evidence showing:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or an injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran asserts that he has had tinnitus since service.  He asserts he was exposed to traumatic noise from helicopters, weapons, and heavy equipment.  

Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002).  To that end, the Board has no reason to doubt that the Veteran currently experiences ringing in the ears.  Based on all of the above, the Board finds that a current tinnitus disability exists.  Further, he has been diagnosed with tinnitus.

The Veteran asserts that he had the ringing during service.  He says that the ringing is constant, and that he has difficulty ignoring it.  As noted, tinnitus is a disability that can be identified through lay observation alone.  Charles, supra.  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board finds his statements that it manifested in service and persisted since that time competent and credible.  

Therefore, because tinnitus is found to have manifested in service, service connection for tinnitus is granted.

Reopening service connection claim

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2015). A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156 (2015).  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The Veteran's initial service connection claim for hearing loss was denied in a December 2004 rating decision because he did not, at that time, have a current hearing loss disability of the left ear.  He did not appeal that decision.  Since then, he has asserted that his hearing loss has increased and that it now is disabling for VA purposes.  This is new and material evidence, and raises the possibility of substantiating the claims.  This claim is therefore reopened; however, it is being remanded for additional development, as discussed below.


ORDER

Service connection is granted for tinnitus.

The claim of entitlement to service connection for left ear hearing loss is reopened.


REMAND

The Veteran's remaining claims require additional development.

Initially, the Board notes that no new medical evidence has been associated with the claims file since 2010.  Updated treatment records must be obtained for review.

In regard to service connection for left ear hearing loss, it has been denied because it was not disabling for VA purposes.  The last time it was tested was in 2008.  He has asserted it has significantly increased.  Therefore, another examination must be conducted for an opinion on whether it is now disabling for VA purposes.  At the same time, the current severity of his right ear hearing loss must be ascertained.

He has not been examined for the right knee since 2010; the left knee not since 2008.  A report on the current severity must be obtained.  

Also, he has asked for an extension to his temporary total rating for convalescent purposes for his right knee.  It appears that his right knee was rated 100 percent for six months (from September 22, 2008, through the end of March 2009) under 38 C.F.R. § 4.30.  This section allows for an extension of up to 6 months beyond this initial 6 month period.  There must be a determination that there exist severe postoperative residuals under Section 4.30(a)(2) or immobilization by cast under Section 4.30(a)(3).  38 C.F.R. § 4.30(b)(2).  There is no evidence regarding his knee from April to August 2009, which would be helpful in determining whether he is entitled to an extension of the temporary total rating.  The record suggests he underwent some physical therapy at a private facility.  He briefly lived in North Carolina during this time period, and he should be given an opportunity to submit additional records.  The record shows he was still complaining of pain and swelling in March 2009, and underwent additional physical therapy beginning in November 2009, which suggests that his postoperative residuals were severe.
 
Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his knees and his hearing, and make arrangements to obtain all records not already associated with the claims file.  Ensure that a complete set of update VA treatment records are associated with the claims file.

Specifically ask the Veteran whether he had any VA or private treatment for his knee starting from March 2009 in North Carolina, and whether he attended physical therapy at a private facility in Cape Cod.  

2.  After receipt of any records, schedule the Veteran for an appropriate examination of his hearing loss.  

In regard to the left ear, the examiner is asked to conduct an audiogram, and if there is any hearing loss present, provide an opinion on whether it is as likely as not (50 percent or greater probability) related to noise exposure in service, or caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disability) by his right ear hearing loss, or any other service-connected disability.  

In regard to right ear hearing loss, a report on the current severity of hearing loss is requested.  If any treatment records containing audiograms are obtained, the examiner is asked to interpret them, and provide an opinion on the level of severity shown.  A detailed list of his symptoms is to be provided, as well as his description of any functional loss he has as a result of his hearing loss.

All opinions are to be supported by explanatory rationale.

3.  Schedule an appropriate examination for a report on the current severity of his left and right knee disabilities.  A complete examination is to be conducted with all necessary diagnostic testing.  The examiner is asked to review the treatment records regarding his knee.

The examiner is asked to address range of motion measurements, including range of motion after repeated testing and estimated functional loss or loss of motion during flares; whether he has recurrent subluxation or lateral instability; whether he has symptoms of dislocated cartilage (pain, locking, effusion into the joint); impairment of the tibia and fibula; or, whether he has genu recurvatum.  

The examiner is also asked to provide an opinion on whether the Veteran was showing severe postoperative residuals of his right knee arthroscopy, particularly from April 2009 through September 2009.  Severe postoperative residuals include, but are not limited to, incompletely healed surgical wounds, therapeutic immobilization of a joint, application of a body cast, the necessity for house confinement, or the necessity for continued use of wheelchair or crutches.  The examiner is asked to elicit a detailed history from the Veteran regarding the year after his arthroscopy.

All opinions are to be supported by explanatory rationale.  

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


